Title: To George Washington from Timothy Pickering, 13 April 1796
From: Pickering, Timothy
To: Washington, George


        
          Department of State April 13. 1796. 6 o’clock p.m.
        
        The Secretary of State respectfully lays before the President of the United States letters from Colo. Humphreys from No. 24. to No. 29th—the numbers 27. 28 & 29 with inclosures, the

Secretary has not been able to examine and arrange till now—they were received yesterday.
        
          T. Pickering
        
      